 ROLLINS, INC.159Rollins, Inc. and Orkin Exterminating Co., Inc.,andNational Council Distributive Workers of America.Cases 10-CA-8694 and 10-CA-8753this caseWith respect to Legg's threat to Hopkins, we adopt the TrialExaminer's finding that this conduct violated Section 8(a)(1) of the ActMember Fanning would find the interrogations by Legg to be coercive andviolative of Section 8(a)(I)September16, 1971DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND KENNEDYOn June 16, 1971, Trial Examiner Sidney Shermanissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat Respondent had not engaged in certain otherunfair labor practices and recommended that theallegations pertaining thereto be dismissed. Thereaft-er,Respondent and the General Counsel filedexceptions to the Trial Examiner's Decision withbriefs in support thereof. Respondent also filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadopts the findings,' conclusions,2 and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondents, Rollins, Inc., and Orkin ExterminatingCo., Inc., Atlanta, Georgia, their officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.iRespondenthas excepted to certain credibility findings made by theTrial Examiner it is the Board's established policy not to overrule a TrialExaminer'sresolutionswith respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188F.2d 362 (C A 3) We have carefully examined the record and find nobasis for reversing his findings2We agree with the Trial Examiner that Supervisor Legg's interrogationof employees Bryant and Adair was not violative of Section 8(a)(1), but wedo so not because the employees regarded Legg as a fellow employee, buton the ground that the conduct was not coercive in the circumstances ofTRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The original charge inCase I O-CA-8694, was served on Respondents) on Novem-ber 12, 1970, and that in Case 10-CA-8753 was served onDecember 10, 1970.2 A consolidated complaint issued onFebruary 4, 1971, and the proceeding was heard on March9 and 10. The issues litigated involved alleged violations ofSection 8(a)(3) and (1). After the hearing briefs were filedby Respondents and the General Counsel.Upon the entire record,3 including observation of thewitnesses' demeanor, the following findings and recom-mendations are made:1.THE RESPONDENTS-THE SINGLE-EMPLOYER ISSUERollins, Inc., hereinafter called Rollins, is a domesticcorporation with an office and place of business at Atlanta,Georgia. Orkin Exterminating Co., Inc., hereinafter calledOrkin, is a domestic corporation with an office and place ofbusiness in Atlanta, Georgia, where it is engaged inproviding pest control services to residences and commer-cial establishments. Annually, Orkin has gross receipts of$500,000 and receives from out-of-state suppliers more than$500,000 worth of goods. It was stipulated at the hearingthat Orkin is a wholly-owned subsidiary of Rollins, and thatboth corporations are under common control with respectto all matters, including their labor relations policies. It isfound that both constitute a single employer for jurisdic-tional purposes and that there is therefore adequate basisfor asserting jurisdiction over both Rollins and Orkin.The General Counsel would have the Board find, inaddition, thatRollinsand Orkin constitute a singleemployer for purposes of determining responsibility for anyviolations that may be found herein. The record indicatesthat at the time of the alleged violations all the employeesand supervisors involved were on the payroll of Orkin,4 andthere is a dearth of evidence that any of the violationsfound below were inspired by any member of Rollins'management.5Thus, absent a finding of joint liability as a matter of law,itwould be necessary to dismiss as to Rollins. However,there seems to be ample basis for such a finding here. InDarlingtonManufacturingCo,6 the Board stated theapplicable rule as follows:It is now well established that for two or more legalentities to constitute a "single employer" for purposes'The designation of Respondents appears as ammended at the hearing2All dates are in 1970 unless otherwise shown the orders of May 21 and9For corrections of the transcript and certain evidentiary rulings, seethe orders of May 21 and June11, 19714Even Crawford,inwhom control of the labor relations of bothcorporations was vested,was on the Orkin payroll at the time of the instantevents5While it may well be that,by virtue of his performance of services forRollins(see preceding fn.), Crawford should be considered a member of itsmanagement,there was insufficient evidence that he instigated any of thealleged violations hereinMoreover,even if it were found that he did, therewould be insufficient basis for inferring that,in so doing,he was acting inhis capacity as an officer of Rollins and not of Orkin6139 NLRB 241193 NLRB No. 28 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDof assessingliability for unfair labor practices it must beshown that there was a sufficient degree of commonownership and common control of labor relations andoperations so that it may be said they are engaged in acommon enterprise.?In that case, citing the fact that the majority of the stockof each of a group of affiliated corporations, including thethree corporate respondents, was owned by the same familyand the high degree of centralization of control over laborrelations policies and over other aspects of the operations ofallthe corporations, the Board found that all threerespondentswere jointly and severally liable for theviolations committed by one of them.8 Similarly, inMorrison Cafeteria Consolidated,Inc.,9 a parent corporationwas held jointly and severally liable with its subsidiary forthe latter's unfair labor practices, upon the basis of afinding that both corporations "constituted a singleintegrated enterprise with common officers and directorswho administered a common labor policy." toHere, as already noted, it was conceded that bothcorporations are under the same ownership, that they aresubject to common control, and that such common controlextended to the labor relations policies of both corpora-tions.The record shows further that Rollins performscertain technical services for Orkin and that several monthsafter the instant events the employees here involved,together with their supervisors, were transferred from thepayroll of Orkin to that of Rollins.Accordingly,it isfound that at all material times Orkinand Rollins constituted a single employer for the purpose ofassessingliability and they will be hereinafter collectivelyreferred to as "Respondent.""II.THE UNIONNationalCouncilDistributiveWorkers of America,contacted Union agent Elem. Union cards were distributedand signed. On September 25, Elem wrote Orkin, claimingthat the Union represented a majonty of the productionemployees in the duplicating department and requestingbargaining. In another letter of the same date Elem listedthe names of eight employees who would be "active" onbehalf of the Union, including Shipes, Bryant, and Adair.12On September 28, Elem visited the plant and, accompaniedby three employees, approached Crawford, who handledRespondent's labor relations, and requested recognition ofthe Union as the representative of the 11 employees then inthe duplicating department. Crawford referred Elem tolegal counsel. On October 16, the Union filed with theBoard a petition for an election among the foregoingemployees, and on November 12 a hearing was held on thatpetition. On December 7 the Regional Director ordered anelection,which was held on January 8, 1971. In themeantime, on November 6, when one of the presses brokedown, Orkin decided to subcontract the work that wouldotherwise have been done on that press and informedShipes that, because of the retirement of that press, herservices were no longer needed. She has not been replaced.Bryant had worked since Marchas anoffice employee inthe duplicating department. She signed a Union card onSeptember 17, attended Union meetings, and on November12 testified for the Union at a hearing before the Board onthe Union's petition. On November 27, she was notifiedthat herjob was being eliminated and was offered a transferto the personnel office, which she accepted. However, onDecember 4 she quit.In the election held on January 8, 1971, the vote was 6 to3fortheUnion,with 5 challenged ballots.Thosechallengedwere Bryant, Shipes, Proctor,Warren, andBishop. At the time of the instant hearing the challengeswere still pending.herein calledthe Union, is a labor organization under theB.DiscussionAct.1.The 8(a)(1) issuesIII.THE MERITSThe pleadings raise the following issues:1.Whether Respondent unlawfully interrogated andthreatened employees and solicited an employee to engagein surveillanceof the Union activities of other employees?2.Whether Respondent violated Section 8(a)(3) bydischarging Shipes and constructively discharging Bryant?A.Sequence of EventsThe Union's campaign to organize the duplicatingdepartment in Orkin's Atlanta plant was launched in mid-September when, after ascertaining that a majority of theemployees favored representation by a union, Hopkinsr Id , at p. 255.8This finding of joint responsibility was ultimately sustained, 397 F 2d760 (C A. 4), cert denied 393 U S 10239 148 NLRB139, 177 NLRB No 113, enfd,in part431 F 2d 254 (C A8)io See,also,N L R B v. Concrete Haulers, Inc,212 F 2d 477, 479 (C A5);Calcasieu Paper Co, The,99 NLRB 794, 796-797, enfd 203 F 2d 12(C A. 5)iiIn any event,whether or not Rollins andOrkinbe deemed a singleemployer,itwould seem that, in view of the wholesale transfer to it on orBryant testified that on September 28, when Union agentElem visited the plant to request recognition fromCrawford, assistant supervisor Legg asked Bryant if theemployees knew what they were doing, and that sheanswered, "Yes, we know." Bryant added that about 3 dayslater Legg asked her why the employees had been involvedwith a "black union." 13Hopkins testified that on September 28, when heaccompanied Elem to Crawford's office, Legg askedHopkins if he knew what he was doing; and that, whenHopkins answered that he did, Legg remarked, "Don't youknow it happened before and the whole shop was fired?"Hopkins added that about once a week thereafter Leggabout January 1, 1971, of the entire duplicatingoperation,without anyapparent change inthe employees'duties or working conditions,Rollinswould be responsible,as a successor of Orkin, for remedying any of itsunfair laborpracticesCharlesR Krimm LumberCompany,97 NLRB 1574,enfd 203 F 2d 194 (C A 2) Moreover,the apparentfacilitywith whichpersonnel may be shiftedfrom onepayroll to anotherdemonstrates thattherecan be no assurance that any remedialorder would be effective,unless it ran againstboth corporationsi2See G C Exh2,which consists of both the letters of September 25i3Elemwas black ROLLINS, INC.161would ask him about the progress of the Union campaign;that about November 15 Legg asked Hopkins if the draft ofthe Union's contract proposals had been completed; andthat,when Hopkins answered in the negative, Leggobserved that the employees would not win, and "theCompany would go to any and all extremes to stop" theUnion.Adair testified that on September 28, after Union agentElem's appearance at the plant, Legg asked Adair if heintended to join the Union, eliciting the answer that he hadalready done so. While acknowledging that on the occasionof Elem's visit to the plant he asked Bryant, Hopkins, andAdair what was going on, Legg denied putting any otherquestions about the Union at that time. He did not disputethat Adair disclosed on September 28 that he hadjoined theUnion but insisted that such disclosure was voluntary. Hisversion of the incident with Bryant about 3 days later wasthat, being puzzled that the employees would seek the aid ofthe instant Union rather than one of the traditionalprinters' unions, he asked Bryant, "why this type of union?"Although admitting that he received reports from time totime from Hopkins about the progress of the Unioncampaign, Legg insisted that these were volunteered byHopkins. Legg, moreover, categorically denied uttering anyof the threats ascribed to him by Hopkins. Specifically, withrespect to the incident in November, Legg's version wasthat the only discussion of the Union on that occasion wasa remark, volunteered by Hopkins, that Legg was coveredby the Union's proposed contract and that his wage ratethereunder would be "15 or 17 percent over the highest paidperson in the shop." Hopkins admitted that he hadconversations with Legg, in the course of which Hopkinsstated that Legg was covered by the Union contract andwould receive benefits thereunder, including a wageincrease.Respondent offers the following defenses with respect tothe charges of interrogations and threats by Legg:1.He was not a supervisor.2.His denials of the interrogation and threats imputedto him should be credited.3.Even if Legg is found to be a supervisor and theGeneral Counsel's witnesses are credited as to the allegedinterrogations, no violation should be found on the basisthereof because of their isolated and insubstantial nature,coupled with the fact that Legg was admittedly regarded atthe time of such incidents as a member of the bargainingunit.Legg's status as a supervisor was litigated in therepresentation case, and the Regional Director there foundthat he was a supervisor. Although no review of this findingby the Board was sought, Orkin was entitled to relitigatethat issue here.14 I have, accordingly, reviewed thetestimony at the hearing in the representation case, as wellas such additional testimony as was offered at the instanthearing.The record in the representation case shows thefollowing:Legg's title was assistant supervisor of the duplicatingdepartment and he had held that position for about a year,serving under Prickett until the latter part of October andthereafter under Prickett's successor, Murphy. In additionto certain manual work, Legg'sjob admittedly consisted ofassigning work, scheduling work to meet deadlines, andmonitoring the flow of work. Legg admittedly haddiscretion to select the machine on which a particular jobwould be done, based on such considerations as compara-tive cost of operation as well as the availability of themachine.He interviewed job applicants and, althoughdenying that he made any recommendations, conceded thathe commented to his supervisor on the' qualifications ofsuch applicants. Legg acknowledged that in the dischargeof his duties he orally reprimanded employees and on"quite a few" occasions threatened to terminate them, andthat he had warned two press operators of suspension. Heinsisted, however, that he could only recommend suspen-sion to the departmental supervisor, and that in most, butnot all, cases the former supervisor, Prickett, had madeindependent investigations before acting on any recom-mendations by Legg for disciplinary action. Legg concededthathemightmake recommendations regarding thedisposition of employee grievances. His salary was about 25percent higher than that of his highest paid subordinate.In addition, the record of the instant hearing shows thefollowing:When he succeeded Prickett as supervisor of duplicatinglate in October, Murphy admittedly was advised of Shipes'shortcomings by Legg, who recommended her discharge.She was in fact discharged a few weeks later. Murphyacknowledged that Legg had made recommendations as todisciplinary action, and, while asserting that he investigatedall such recommendations, Murphy admitted that he reliedthereon "wholeheartedly" and always followed them.When asked why, in view of such complete reliance, hebothered to make any investigation, Murphy answered:Iwant to find out more about it. I use his recommenda-tions and try to find out more in detail.The best that can be made of the foregoing rather crypticexplanation is that, in making such investigations, Murphyproceeded on the assumption that Legg's recommendationswerejustified, the only purpose of the investigation being tofill in the details as a matter of information. Moreover, thefact that Legg, as he conceded, had on a number ofoccasions warned employees of discharge or suspensionreflects either his own belief that he had the power todischarge or suspend or his confidence that any recommen-dation he might make on that score would be approved.Also, I deem significant in this regard Resp. Exh. 10, whichconsists of a series of reports on the operations of theduplicating department during various weeks betweenFebruary 5 and October 1, 1970. These reports, 13 innumber, are addressed to Prickett's superior, Burson, and,while some are signed by Prickett, most are signed by Legghimself. One of the latter reports-for the week ending July9-contains the following:Ifound it necessary to make an operator change thisweek by switching Jo Shipes to the 360 and DougHopkins to the Heidelberg.14SeeSpruce Up Corporation,181 N LRB No 108, fn 4, and cases therenamed Orkin as the employer,Rollins was substituted as the employercited It may be noted, moreover, that, while the original election petitionduring the course ofthe hearing 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe report then cites Legg's reasons for making thechange.From all the foregoing circumstances, it is concluded thatLegg had authority to exercise independent judgment withrespect to changes in employee duties and work assign-ments, and effectively to recommend disciplinary action inthe form of suspension or discharge.15 It is therefore foundthat Legg was at all times material a supervisor within themeaning of the Act.With regard to the credibilityissuesraised by histestimony, Legg, as noted above, admitted discussing theUnion with the General Counsel's witnesses but insistedthat such discussions consisted only of (a) innocuousqueries prompted by curiosity, or (b) voluntary disclosuresby the employees. On the basis of demeanor, I credit Bryantand Hopkins as to the incidents described by them. As forAdair, he was a puzzling witness. He was one of the originalgroup of Union adherents, professing to have been quitefriendly to Shipes, one of the alleged discriminatees herein,and on December 2 he gave the General Counsel anaffidavit which contained a number of statements damag-ing to Respondent, including frequent references tointerrogations by Legg. However, at the hearing, admittingthat he had a change of heart about the Union, Adairinsisted that in his affidavit he had overstated or misstatedsome of the interrogation by Legg described therein.Nevertheless, with regard to the interrogation on Septem-ber 28, described above, Adair repeated at the hearingsubstantially the same version as appears in his affidavit. Inview of his current avowed disenchantment with the Unionand in view of his repudiation of other matters in theaffidavit, it seems clear that he had no interest at thehearing in aiding the Union and no reason to testify falselyon its behalf. Accordingly, I credit his testimony as to theSeptember 28 interrogation. 16However, with respect to all the foregoing interrogation,there seems to be some force in Respondent's contentionthat Legg occupied an ambiguous role. The record showsthat the employees regarded him as a member of thebargaining unit and as, therefore, having a legitimateinterest in keeping posted on developments with regard tothe Union 17 (and it may well be that he shared their beliefthat he was properly in the unit) Under these circum-stances,it isnot clear how his queries can be treated anydifferently from similar queries by one employee ofanother.Where employee A asks employee B whether heintends to join a union or whether he knows what he isdoing in opting for union representation, no one wouldcontend that such questions could have a coercivetendency.There is no more reason to impute such atendency where the questions are put by one who, althougha supervisor, is generally regarded as a fellow employee. In15Legg testified that he frequently had recommended Shipes' dischargeto Prickett, but without avail However, it is clear from Murphy's testimonycited above that, whatever may have been Prickett's practice, Murphy gavegreat weight to Legg's recommendations on disciplinary action16The complaintalso alleges interrogationofAdair by Legg onDecember 2 However, the only basisfor this allegationappears in apassage inAdair's affidavit, which passage was repudiated by him at thehearingAs that part of the affidavit does not constituteaffirmativeevidence under the foregoing circumstances, dismissal ofthat allegationwill be recommended17This is attested not only by the Union's inclusion of Legg in theboth cases, it would be normal to ascribe questions such asLegg asked here to legitimate curiosity rather than to pryingby management 18 or a desire to ferret out Union adherentsfor the purpose of reprisals.19However, the threats ascribed to Legg by Hopkins standon a different footing. Even though he regarded Legg as inthe unit, Hopkins could not have failed to realize that byvirtueofLegg'srole in transmittingmanagement'sdirections to employees he was in a better position than anordinary employee to learn aboutmanagementpolicies andmore likely to enjoy its confidence, and Hopkins, therefore,had good reason to believe that Legg knew whereof hespoke,when, on September 28, he attributed pastdischarges to employee union activity and when, inNovember, he warned of the futility of the Union campaignand of management's determination to go to any extreme tostop the Union. Thus, unlike his interrogation, theforegoing remarks by Legg may not be equated with a merediscussion between fellow employees of matters of commonconcern, but constituted rather warnings about manage-ment's attitude to the Union by one who, although lookedupon as a fellow employee, was apparently in a position toknow the truth of the matter. Such warnings wouldnecessarily tend to chill Union activity, all the more sobecause they came from an apparently friendly source,20and, having been delivered by one who was in fact asupervisor,Respondent is chargeable with the foregoingremarks as a violation of Section8(a)(1).The complaint, as amended,also allegesunlawfulinterrogation by Burson on or about November 30. Adairtestified that sometime after the representation hearing ofNovember 12 Burson asked him if he had joined the Union,eliciting an affirmative answer, and Adair acknowledged tobe true a passage in his pretrial affidavit concerning thisincident, in which he declared that during the week afterthe November 12 hearing he was summoned to Burson'soffice and asked by him what he thought about the Unionand whether he had any complaints about the "unionsituation." Although Burson denied any such interrogation,I credit Adair for reasons already noted, and it is found thatthe foregoing interrogation was unlawful.The General Counsel relies, further, on a statement inAdair's pretrial affidavit that during the week of November23 he wasagainsummonedto Burson's office, where, afterexpressing strong hostility to the Union campaign, he askedifAdair had "any new information concerning the shop",eliciting the reply that the employees were disturbed by therecent addition of two new employees to the duplicatingdepartment. At the hearing, Adair, in effect, finally adoptedthis portion of his affidavit,21 and the General Counselwould have the inference drawn from the context ofBurson's solicitation of "new information concerning thecoverage of its proposed contract, but also by the high degree of candorexhibited by the employeesin discussingUnion matters with him18This would be particularlytrue in the case of Legg's inquiry ofBryant as towhy the employees had pickedthe instantUnion.On its facethiswas a request for enlightenment about the qualifications of the Unionrather than an attempt to ascertain the extent of involvement with theUnion of Bryant or any of theother employees.19William BPattonTowingCo,180 NLRB No 1620Gifford-Hill & Co., Inc,188 NLRB No. 45.21Although initiallyprofessing to have no recollection on the point, ROLLINS, INC.163shop" that he was asking for a report on current employeeUnion activity.22 However, the fact that Adair, accordingto his affidavit, replied to Burson's inquiry only with areport on the employees' reaction to the recent additions tothe work force would seem to militate against any suchinference and to support instead the view that Burson'salleged inquiry reflected an interest, not specifically inUnion activity, but in the state of employee sentiment ormorale in general, and was so understood by Adair.Accordingly, although the matter is not free from doubt, noviolation is found on the basis of the latter incident.The amended complaint further alleges that on or aboutNovember 30 Burson solicited an employee to engage insurveillanceof employee Union activities. Here, theGeneral Counsel again relies on Adair's affidavit finallyadopted by him in that respect at the hearing,23 in which herelated that after the foregoing discussion of the two newadditions to the work force the following occurred:He asked me to keep him posted on any newdevelopments and that the gun was not pointed at meand that my future at Rollins was bright.At the hearing Adair professed to be unable to recallanything about Burson's foregoing alleged request forreports on new developments, and Burson denied makingany such request.While the total failure of Adair'srecollection on the point is suspicious,24 in view of theambiguityof the affidavit and the absence of anyaffirmative evidence in the record that Burson was referringto new developments in the Union campaign rather than toany changes in Adair's personal situation25 or some otherinnocuousmatter, the evidence does not appear topreponderate in favor of a violation finding. Accordingly,dismissal of the instant allegation will be recommended.2.The 8(a)(3) issues(a)ShipesShipes had worked for Orkin since February 1968 as apress operator. In September, with Hopkins, she took thelead in sounding out employee sentiment about obtainingUnion representation, signed a Union card along with themajority of the other employees, and was one of the threeemployees who accompanied Union agent Elem when heapproached Crawford to request recognition. Thereafter,she solicited employees to attend weekly Union meetings.Late in October, or early in November, Hopkins notifiedLegg that Shipes would be one of three employees whoAdair finally acknowledged that, except for certain specified areas wherehe was guilty of overstatements,all statements in the affidavit were true22At the hearing Adair offered no clarification of the matter andBurson denied making any such inquiry23 See In 21, above24 It developed at the hearing that, although not mentioned in theaffidavit,Adair had notified Burson on the occasion under considerationthat he was considering leaving Respondent's employ to accept anotherjobHowever,when it was suggested to him by the Examiner that Bursonmight have been referring to future developments in that area, Adairpersisted in his denial of any recollection25 See preceding In26As a matter of fact, in the election held on January 8, 1971, while thevote was 6 to 3 for the Union, the final result depended on the resolutionof challenges to the ballots of the 5 employees involved in those personnelactionswould attend the representation hearing on November 12.On November 6, she was notified by Murphy, who hadjusttaken over as supervisor of the duplicating department, thatdue to the retirement of one of the presses, the Heidelberg,itwas necessaryto eliminateone of the press operators andthat she had been selected because she had the lowestproduction. Thereafter, the work formerly performed onthe Heidelberg was contracted out and Shipes has not beenreplaced.The General Counsel conceded at the hearing thatOrkin's decision to retire the Heidelberg on November 6was economically motivated. He contends only that theselectionofShipes for layoff was for discriminatoryreasons, pointing to certain evidence in the record fromwhich it might be inferred that the elimination of Shipesfrom the bargaining unit was part of a plan to whittle awaythe Union's majority in the duplicating department. Thisevidence consists of (a) the fact that during the monthbefore the issuance of the Board's direction of election inthe representation case Orkinengaged ina series ofpersonnel actions, consisting of the discharge of Shipes, thetransfer of Bryant out of the unit, and the transfer into theunitofProctor,Warren, and Bishop, and (b) thecircumstance that, according to Adair's affidavit, onDecember 2 he was told by Legg that as a result of theforegoing personnel actions the Union no longer had amajority.26However, Respondent introduced records of the relativeoutput of Shipes, Hopkins, and Jolley on the same pressesduring 1970, which records show Shipes to be by far thelowest producer of the three on those presses,27 and shecandidly admitted that she had the lowest production in theshop.28Nor was there any contradiction of Legg'stestimony that he had frequently reprimanded her andrecommended her discharge. Moreover, at the time of herdischarge Orkin had been put on notice by Union agentElem that all the press operators were Union adherents 29Accordingly, it having been conceded that there was a validreason on November6 for eliminatingone of the pressoperators, Orkin could not have done so without reducingthe Union's majority, no matter whom it selected. Thus,management was in the position of having to choose amongthe Union adherents, and it chose one who, while amongthe more active Unionists, was also admittedly the lowestproducer. If the General Counsel's position is sound, it wasincumbent upon management to choose a less activeUnionist, even though he was a better worker than Shipes 3027Resp Exh 928 She contendedonly that shehad to do a great deal of the moredifficult multicolor and closeregistration workHowever,she admitted thatHopkins also did agood deal of thatwork,and there was no contradictionof testimonyby Leggthat she did no more ofthat typeof work thanHopkins or JolleyThe General Counselcites,inter alga,the factthatearly in 1969, whenshe was considering leaving Respondent,Shipes was given a substantialincreasein salary toinduce herto stayHowever, whatever may have beenRespondent's regard forher abilityat that time,that circumstance cannotovercomethe abundant,virtuallyuncontradicted evidence as to hershortcomings during 1970,up to the time of her discharge.29 See G C. Exh. 2.30The only otheralternative would have been to terminate Hopkins,who was even more active on behalf of the Union than Shipes, and who,according to Respondent,was retained because he was a betterproducer. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, this would be discrimination in reverse. The Actdoes not permit such a result.It is accordingly found that there is no preponderance ofevidence that Shipes was selected for layoff because of herUnion activity.(b)BryantBryant was hired on March 26as anoffice employee inthe duplicating department, her duties there being primarilythose of a clerk and a typist. In addition, when nototherwiseoccupied,Bryant did some bindery work,consistingof collating, jogging, and cutting, and she helpeddevelop negatives in the dark room. When Murphy tookover as supervisor about November 1, he brought with himProctor, who had been his secretary for about 16 months inanother department.31 At the hearing, Murphy assumedresponsibility for the decision to transfer Bryant, explainingthat there was not enough work in the office to keep bothProctor and Bryant fully occupied and that he preferred toretainProctor because he was more familiar with thecalibre of her work. Murphy added that he reached thisdecision about November 17 and promptly took the matterup with Crawford and Bryant. The former confirmed thatMurphy about that date reported that he wished tocombine Proctor's job with Bryant's and transfer her toanother department. Crawford added that there were twojobs then available for that purpose, one as receptionist inthe personnel department and the other as secretary to adepartment head. He acknowledged that the former jobwas more confiningand the work more repetitive than wastrue of Bryant's old job, and that the secretarialjob offeredto Bryant also involved work of a repetitive nature.Bryant's version was that she first learned about theproposed transfer in the morning of November 27, whenMurphy notified her of theeliminationof her job and theavailability of the other two positions; that Murphy insistedthat she reach a prompt decision; that on November 30 shechose the personneljob; that her newjobwas lesssatisfyingthan the old one because she was required to sit at a desk allday doing nothing but clerical work, whereas on her old jobsheworked part of the time on collating and otherproduction operations; and that it was basically for thisreason that she quit Respondent's employ on December 4.Here,as in the caseof Shipes, the General Counselcontends that the transfer of Bryant out of the duplicatingdepartment unit was part of Respondent's plan forgerrymandering the unit in anticipation of a Board electionon the Union's pending petition. In support of this theory,the General Counsel cites the following circumstances:(1) The fact that Bryant was a known union adherent.(2) The fact that on the very day that Bryant transferredto personnel two part-time employees were brought into theduplicating department to perform bindery work such asBryant had been doing.(3)Legg's aforedescribed discussion with Adair onDecember 2 of various personnel actions, includingBryant's transfer and the discharge of Shipes, which,according to Legg, made it impossible for the Union to winan election.As to (1) above, it is not disputed that Bryant's nameappeared on the list of Union adherents submitted by theUnion to Orkin on September 25 and that she testified as awitness for the Union at the representation hearing onNovember 12.With regard to (2) above, the record shows that onNovember 30 Orkin assigned two of its field exterminatorsto bindery work on a part-time basis. According to Burson,he initiated the foregoingassignmentlate in November,when, after learning that Adair was thinking of quitting,Burson decided to train Moscoso, the only full-timebindery employee,as a replacementfor Adair on his press,and to find someone who could relieve Moscoso on a part-time basis while he was undergoing such training.Bursonadded that he called Crawfordfor assistancein the matter.Crawford confirmed this, adding that he located Bishopand Warren, who were already employed by Orkin as pestcontrol operators, and arranged for them to divide theirtime between their regular work and the bindery operation.When asked why Bryant could not have been assigned on afull-time basis to the bindery work, with which she wasalready familiar, Crawford explained that there was notenough work in the bindery to keep her occupied full-time;and Respondent's records show that from November 30,1970, toMarch 6, 1971, Warren and Bishop togethergenerally devoted substantially less than 40 hours a week tothe bindery work.32 There was, moreover, no contradictionofMurphy's testimony that the bindery work did notrequire any special skillor training.As for Legg's remarks to Adair, they were not on theirface an admission that management had taken variouspersonnelactions inorder to defeat the Union, but merelyan evaluation of the impact of such actions on the Union'sprospects.While it may seem suspicious that such actionswere taken during the pendency of the Union's petition, ithas already been found that there was a valid economicreason for terminating Shipes and there was no evidenceoffered in rebuttal of the reasonsassignedby Respondentat the hearing for the other actions. Thus, there was nocontradiction of the evidence adduced by Respondent thatBryant was transferred because there was no full-time jobfor her in the duplicating department. In fact, Bryant's owntestimony bears this out,since sheadmitted that evenbefore the advent of Proctor there was not enough work inthe office itself to keep Bryant fully employed and that sheoccupied her spare time by helping with the bindery workon a moreor lessvoluntary basis. Clearly, upon the arrivalof Proctor there waseven less forBryant to do in the office.Accordingly, there isno reasontodoubt that, asRespondent contends, Murphy was required to choosebetween Bryant or Proctor in the office, and the reasongiven by Murphy for preferring Proctor, who had workedfor him for 16 months, is a plausible one. Respondent'sfailure toassignBryant to the bindery is, moreover,adequately explained by the fact that there was no full-time31This was the media department, where Murphy had been employedProctor's duties in that departmentas a buyer Resp. Exh. 4 apparently purports to be a description of32The average was about 25 hours ROLLINS, INC.job for her there, whereas there was in the personneldepartment.33Accordingly, I find no preponderance of evidence thatBryant was transferred out of the unit for discriminatoryreasons. Absent such a finding, it cannot be held that hersubsequent quit was an unlawful constructive discharge.34CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(5) of the Act and is engaged in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2.National Council Distributive Workers of America isa labor organization within the meaning of Section 2(5) ofthe Act.3.By coercively interrogating employees about theirUnion sentiments or activities, and by threatening reprisalsfor Union activity, Respondent has violated Section 8(a)(1)of the Act.4.No discrimination has been proved with respect toShipes and Bryant.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is issued the following recommended: 35ORDERRespondentsRollins,Inc., and Orkin Exterminating Co.,Inc.,Atlanta,Georgia, their officers, agents, successors,and assigns, shall jointly and severally:1.Cease and desist from:(a) Coercively interrogating employees about their unionsentiments.(b)Threatening discharge or other reprisals for unionactivity.(c)In any like or related manner interfering with,restraining,or coercing their employees in the exercise oftheir right to self-organization, to form, join, or assistNational Council Distributive Workers of America, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and toengage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrainfrom any or all such activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a) Post at their premises in Atlanta, Georgia, copies ofthe attached notice marked "Appendix." 36 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 10, shall, after being duly signed by theirrepresentatives,be posted by Respondents immediatelyupon receipt thereof, and maintained by them for a periodof at least 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythem to insure that such notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 10, in165writing,within 20 days from the date of receipt of thisOrder, what steps they have taken to comply herewith.37IT IS FURTHER ORDERED that all allegations not sustainedherein be, and they herebyare, dismissed.33 In his brief,theGeneral Counsel asserts that,ifmanagement hadbeen concerned about reducing costs as it professed to be, it could haveassigned Bryant to the bindery work instead of two "higher salaried"employeesHowever, while the record shows that Warren and Bishop werepaid $450 a month, there was no evidence as to Bryant's salary. It followsthat there is no basis for determining that it would have been cheaper toemploy her full time in the bindery work than to employ them there for anaggregateof about 25hours a week.(Itmay be that any extra bindery work could have been handled by onepart-time man rather than two, and that the reason for bringing in two wasto "stack" theunit againstthe UnionHowever, the reason for bringing intwo rather than one was not adequately litigated,and, even if it were foundthat the reason was to get an additional vote against the Union, thatcircumstanceswould still not establish that there was a full-timeproduction job in the duplicating department to which Bryant could havebeen assigned.)34 In view of the foregoing disposition of the matter, it is not necessaryto reach the question whether the differences between Bryant'sold andnew jobs were such as to warrant a finding of constructive dischargeSee JW Mays, Inc.,147 NLRB 942.35 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposes36 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."37 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 10, in writing,within 20 daysfrom the date of this Order,what steps they have taken to complyherewith "APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT threaten to discharge employees or totake any other action against our employees because oftheir union activity.WE WILL NOT ask you how you feel about a union orwhether you have signed a union card.WE WILL NOT in any like or related manner interferewith the rights of our employees to engage in self-organization, to form, join, or help National CouncilDistributiveWorkers of America or any other union, tobargain collectively through a representative of theirown choosing, to act together for collective bargainingor other mutual aid or protection, and to refrain fromany or all thesethings.ROLLINS, INC.(Employer)DatedBy(Representative)(Title) 166DECISIONSOF NATIONALLABOR RELATIONS BOARDORKIN EXTERMINATING CO.,This notice must remain posted for 60 consecutive daysINC.from the date of posting and must not be altered, defaced,(Employer)or covered by any other material.Any questions concerning this notice or compliance withDatedByits provisions, may be directed to the Board'sOffice, Room(Representative)(Title)701,Peachtree Building, 730 Peachtree Street, Atlanta,This is an official notice and must not be defaced byGeorgia 30308,Telephone 404-526-5760.anyone.